internal_revenue_service number release date index number -------------------------- ---------------------------- ---------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b05 plr-128369-14 date date legend x --------------------------------------------------- a ------------------------------------------------------ llc -------------------------------------------- year ------ year ------ dollar_figurea -------------------- dollar_figureb ------------------- lender -------------------------- individual -------------- firm --------------- dear ------------- this letter responds to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make the election described in sec_108 of the internal_revenue_code to treat certain indebtedness as qualified_real_property_business_indebtedness facts llc is a limited_liability_company that is treated as a partnership for federal_income_tax purposes llc has two owners x and a and its principal business is owning and managing commercial real_property x an s_corporation whose taxable_year is the calendar_year owns an interest in llc llc’s other owner is a an individual whose taxable_year is the calendar_year who owns an interest in llc llc defaulted on a bank loan and in year with the outstanding balance on the defaulted loan of dollar_figurea lender agreed to discharge dollar_figureb llc reported dollar_figureb as income on its plr-128369-14 year tax_return and it reported each member’s distributive_share of that income on each of their schedule k-1s x and a each reported their distributive_share of this income on their tax returns for year individual a tax preparer with many years of experience prepared the year tax returns for x and a neither x’s year tax_return nor a’s year tax_return included the election described in sec_108 prior to year individual had experienced health issues that adversely affected individual’s work performance although x and a were aware that individual was experiencing health issues they did not realize that this illness was preventing him from attending to work responsibilities individual did not discuss the sec_108 election with x or a during the process of preparing the year tax returns for x and a in year upon becoming aware of the severity of individual’s illness x hired additional accounting staff who with the help of firm recreated complete financial records for x and llc for year upon reviewing these financial records firm advised x and a that they would have been eligible to exclude dollar_figureb from income in year pursuant to sec_108 if a timely sec_108 election had been made as of the date of your letter neither x nor a had been contacted by the internal_revenue_service regarding either taxpayer’s year tax_return or the lack of a sec_108 election with those returns x and a represent that granting relief under sec_301_9100-3 will not result in a lower tax_liability in the aggregate for all years to which the election applies than x and a and all interested parties would have had if the sec_108 election had been timely made taking into account the time_value_of_money law and analysis sec_61 provides that except as otherwise provided gross_income includes income from the discharge_of_indebtedness cod income sec_108 provides that gross_income does not include any amount that but for sec_108 would be includible in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness that qualified sec_108 provides indebtedness means indebtedness that a was incurred or assumed by the taxpayer in connection with real_property used in a trade_or_business and is secured_by such real_property b was incurred or assumed before date or if incurred or assumed after that date is qualified_acquisition_indebtedness and c with respect to which the taxpayer makes an election to have sec_108 apply sec_108 provides that qualified_real_property plr-128369-14 acquisition_indebtedness means with respect to any real_property described in sec_108 indebtedness incurred or assumed to acquire construct reconstruct or substantially improve such property sec_108 provides that in the case of a partnership sec_108 and sec_108 are applied at the partner level sec_108 provides that the sec_108 election is made on the taxpayer’s return for the taxable_year that the discharge occurs or at another time specified in regulations promulgated by the secretary sec_108 provides that the sec_108 election is made in the manner prescribed in regulations sec_1_108-5 of the income_tax regulations provides that the sec_108 election must be made on the timely filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has cod income that is excludible from gross_income under sec_108 the election is made on a completed form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment in accordance with the form and its instructions sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election the due_date of which is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides however that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the plr-128369-14 taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made furthermore sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section based on the information provided and the representations made we conclude that x and a acted reasonably and in good_faith within the meaning of sec_301_9100-3 and that granting an extension of time to make the sec_108 election will not prejudice the interests of the government accordingly x and a are granted an extension of days from the date of this letter to file an amended federal_income_tax return for year to make the election described in sec_108 and sec_1_108-5 the election is to be made on form_982 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether the discharged bank loan is qualified_real_property indebtedness within the meaning of sec_108 or b that is eligible for the election described in sec_108 in addition we express no opinion regarding the amount of cod income realized by the discharge nor whether or to what extent any cod income realized is excludible from gross_income under sec_108 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-128369-14 attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jeffrey t rodrick senior technician reviewer branch office of associate chief_counsel income_tax accounting
